Citation Nr: 1003427	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  00-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2007 for further development.  

The Veteran presented testimony at a Board hearing in June 
2006.  A transcript of the hearing is associated with the 
Veteran's claims folder. 


FINDING OF FACT

A psychiatric disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is one otherwise related to service.  The 
Veteran has not been diagnosed with PTSD attributed to any 
verified in-service stressor.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303. 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated December 2001.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO re-issued VCAA 
notification in March 2006.  The March 2006 correspondence 
fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
psychiatric examinations in May 1974 and May 2009, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).

At the Veteran's June 2006 Board hearing, he testified that 
in the early 1970s (maybe between May and August) he saw 
troops crushed between a tank and a brick wall; that he's 
seen men killed in TC; and that he saw something (inaudible) 
inside of a track eat up the flesh from a person's body.  
This was while he was with the 1st 36th Infantry Army 
Division.  He does not know the names of the people killed.  

The Veteran stated that he was diagnosed with PTSD by 
Tidewater Mental Health.  He denied ever receiving mental 
health treatment during service.  He stated that he just 
complained about headaches and being nervous; but he never 
got any treatment.  He had to retire in 1997, after doctors 
said that he had "positive anxiety."  He stated that he 
never really felt like he had a problem.   Apparently, people 
at work told him that he had a problem; and he was 
subsequently diagnosed.  

The service treatment records reflect that the Veteran 
underwent an examination in March 1969, upon entering 
service.  The examination yielded normal findings.  He also 
completed a Report of Medical History in conjunction with the 
examination.  In it, he checked "yes" when asked if he ever 
had nervous trouble of any sort.  It was noted that the 
Veteran was nervous on occasion, but there were no symptoms 
reported.  In October 1969, the Veteran's record was 
"psychiatrically screened and cleared except for the 
following: nervous trouble."  Subsequent service treatment 
records document two instances when the Veteran complained of 
headaches; he was also treated for skin symptomatology.  
However, service treatment records do not document any 
psychiatric complaints or findings.  The Veteran underwent a 
January 1971 separation examination.  A psychiatric 
evaluation was not conducted; the boxes for reporting 
psychiatric status were left blank.  The Veteran stated that 
"I am in good health except for stomach pains."  

The Veteran filed a claim in December 1993 for spinal 
meningitis to include nervous condition, headaches, inability 
to sleep.  He underwent a VA examination in May 1994.  He 
described himself as hyperactive ever since military service.  
He also described rapid speech and thoughts; and an inability 
to sleep more than two to four hours.  He denied any history 
of psychosis; but admitted to feeling depressed for many 
years and suicidal at times until he divorced his wife.  
After a thorough examination, the Veteran was diagnosed with 
an anxiety disorder, not otherwise specified.  The examiner 
noted that he did not have symptoms of panic disorder, 
phobias, obsessive compulsive disorder, PTSD, or generalized 
anxiety disorder.  He did appear to have attention-deficit 
hyperactivity disorder.  

The Veteran submitted a September 1996 correspondence from 
Dr. Ringold.  Dr. Ringold stated that he treated the Veteran 
nine years earlier (which would have been approximately 
1987); but that records are only kept for seven years.  
Despite not having records of treatment, Dr. Ringold stated 
that he recalls treating the Veteran for acute anxiety.  The 
correspondence did not provide any indication as to the 
etiology of the acute anxiety.   

The Veteran also submitted lay statements from his ex-wife 
and his mother.  His ex-wife stated that the Veteran suffered 
from a nervous condition while they were married (from 1974 
to 1992).  His mother stated that the Veteran has had a 
nervous condition since coming out of the army.  She reported 
that he has tried to kill himself and that he is not in any 
condition to work.  

The Veteran submitted a December 1999 treatment report from 
Dr. Hartman of the Western Tidewater Mental Health Center.  
He stated that the Veteran has been treated by the Health 
Center for several mental conditions since 1996.  He 
diagnosed the Veteran with PTSD (delayed onset), severe major 
depression, and dysthymia.  

In May 2002, the Veteran submitted a Statement in Support of 
the Claim (VA Form 21-4138).  In it, he stated that "I 
entered active duty with an existing nervous condition and I 
was treated for a nervous condition while on active duty."  
He went on to state that he has been diagnosed with PTSD 
since service and admitted that "there is no single event 
that caused my PTSD symptoms."  He purported to enclose a 
stressor letter.  However, the stressor letter only 
reiterated that "There is no one single event that caused my 
PTSD.  I had a nervous condition prior to my service 
(documented in my SMRs).  My service in the army over 2 years 
contributed to my nervous condition..."  

A September 2002 VA treatment report reflects that the 
Veteran sought treatment for increased anxiety, irritability, 
and poor sleep.  He reported difficulty in his jobs; and 
stated that he gets angry very easily.  He stated that he has 
had difficulty controlling his anger throughout his adult 
life; and he believes it is related to military service.  
Under "Past Psychiatric History", the examiner noted that 
the Veteran has received treatment since 1995 or 1996.  The 
examiner also noted that the Veteran saw no combat or trauma 
during his time in service.  The examiner diagnosed the 
Veteran with intermittent explosive disorder.  

A May 2006 correspondence from Dr. Vrochopoulos states that 
the Veteran has been receiving outpatient mental health 
services through the Atlanta VA Medical Center since 
September 2002; and that he has been diagnosed with chronic 
and severe Intermittent Explosive Disorder and PTSD.  Dr. 
Vrochopoulos stated that the Veteran suffers from nightmares 
related to "some traumatic experiences he had while he was 
in the military."  

Following the Veteran's June 2006 Board hearing testimony, in 
which he first recounted his alleged stressors, the Board 
remanded the claim so that the Veteran's alleged stressors 
could be verified by the U. S. Army and Joint Services 
Records Research Center (JSRCC).  The JSRCC was unable to 
verify the alleged stressors without additional specific 
information.  Namely, the JSRCC required the names of the 
deceased.

The Veteran underwent a May 2009 VA examination.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted that Tidewater Mental Health 
Center records from 1997 reflect that the Veteran suffered 
from chronic severe depression and anxiety, due to such 
stressors as losing his job, and frequent conflicts with his 
supervisors and wife.  The examiner noted that the in-service 
trauma is never mentioned in these treatment reports.  
However, at this May 2009 examination, the Veteran reported 
two service related traumatic events.  He reported that he 
saw one man crushed and killed, and another man dragged by a 
track which broke his neck.  

Following a thorough examination of both the claims file and 
the Veteran himself, the examiner diagnosed the Veteran with 
major depression, moderate to severe without psychosis; 
generalized anxiety disorder; PTSD, chronic and related to 
military service events; and Intermittent Explosive Disorder.  
He assigned a Global Assessment of Functioning (GAF) rating 
of 53 (indicating moderate symptoms).  The examiner stated 
that "I believe this patient suffers from moderate symptoms 
of PTSD, at least as likely as not related to his military 
trauma, as he denied any other stressors for trauma at 
present."  

A July 2009 addendum to the examination report included a 
detailed discussion of the Veteran's psychiatric history and 
status.  The examiner stated that the Veteran's intermittent 
explosive disorder, generalized anxiety disorder, dysthymia 
and OCD symptoms, and possible personality disorder, were not 
service related.  The examiner stated that these disorders 
seem to have either existed before service and went 
unnoticed, or they became dominant after service.  The 
examiner also stated that the Veteran met the criteria for 
major depressive disorder.  The examiner further stated that 
he did not believe there was any evidence to find that the 
depression started in service, but could be a possible 
byproduct later.  

Finally, the Veteran submitted an October 2009 correspondence 
from Dr. Muly of the Mental Health Clinic at the Atlanta VA 
Medical Center.  Dr. Muly stated that he has seen the Veteran 
four times beginning in August 2008.  He stated that the 
Veteran is in treatment for Intermittent Explosive Disorder 
and PTSD related to seeing a man crushed while stationed in 
Germany.  He stated that recently the Veteran's symptoms have 
become worse; that he is occasionally unable to control his 
angry impulses; and that he recently struck his wife.  

Addressing the PTSD aspect of the appeal first, the Board 
notes that there is no evidence in the record that the 
Veteran served in combat nor is the Veteran claiming that he 
served in combat or that his PTSD is related to combat.  As 
it is not shown that the Veteran engaged in combat, his 
unsupported assertions of a service stressor are not 
sufficient to establish the occurrence of such events. 
Rather, his alleged service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996). 
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In this case, neither the service treatment records nor 
service personnel records provide evidence of the alleged 
stressors.  The RO contacted the JSRRC in order to verify the 
stressors.  The JSRRC responded that they needed additional 
specific information in order to verify the stressors.  The 
Veteran has not been able to provide sufficient details.  

After reviewing the totality of the evidence, the Board is 
unable to find corroboration of the claimed stressors.  As 
noted in the preceding paragraph, an attempt to verify the 
stressors was unsuccessful.  The Board also notes that the 
fact that the Veteran sought psychiatric treatment for more 
than a decade without reporting the alleged stressors that he 
first mentioned in 2006.  To the contrary, the Veteran 
specifically stated (in a May 2002 Statement in Support of 
the Claim) that he had a nervous condition prior to service; 
that no single incident of service caused his PTSD; and that 
service (generally) contributed to his pre-existing nervous 
condition.  At any rate, although the Board finds the 
Veteran's credibility to be diminished in this case, the fact 
remains that there has been no corroboration of the claimed 
stressors as required by regulation.  Accordingly, service 
connection for PTSD is not warranted.  

With regards to other psychiatric conditions, the Board 
addressed the question of whether there was a preexisting 
mental health disorder.  The service treatment records 
reflect that the Veteran noted such a condition in a Report 
of Medical History.  However, the Veteran's entrance 
examination yielded normal findings.  

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the Veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

In this case, the Veteran's entrance examination yielded 
normal psychiatric findings.  As such, the Veteran is 
presumed to have been in sound condition.  The Veteran 
testified at his June 2006 Board hearing that he did not 
receive any mental health treatment during service; and the 
service treatment records substantiate that testimony.  [The 
Board notes here that the October 1969 service record 
documented a review of the Veteran's file, not actual 
examination of the Veteran.  The October 1969 record 
therefore is not evidence of any psychiatric symptomatology 
at that time.]  It is unfortunate that the report of 
separation examination did not document the Veteran's 
psychiatric status.  At any rate, the first post-service 
medical records showing psychiatric disability are dated in 
the mid-1990's, twenty some years after service.     

The lack of any post-service medical records until 1994 is 
probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In regards to the lay statements from the Veteran's ex-wife 
and mother, they are certainly competent to report behavior 
which they witnessed.  However, in the present case there is 
an actual medical opinion which finds no nexus to service.  
The medical opinion was based on actual examination of the 
Veteran as well as review of the Veteran's claims file.  The 
medical examiner with full knowledge of the Veteran's 
statements and medical history found no link to service.  The 
Board assigns considerable weight to the medical opinion.  
The Board also finds that significant weight should be given 
to the actual service treatment records.  It is reasonable to 
assume that military medical personnel, with actual notice of 
the Veteran's complaints of preservice nervous problems, 
would have been alert for any psychiatric symptoms.  The fact 
that none were documented during service is, in the Board's 
view, persuasive evidence that no psychiatric disorder was 
manifested during service.  As noted earlier, by operation of 
law in this case the Veteran is presumed to have been 
psychiatrically sound upon entry into service.  However, even 
if the Board were to assume solely for the sake of argument 
that the Veteran did have a preexisting psychiatric 
disability, the lack of any psychiatric symptoms during 
service would argue against a finding of aggravation.  

After reviewing the totality of the evidence, the Board finds 
that the preponderance of such evidence is against this 
claim, and the benefit-of-the-doubt doctrine does not apply.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

The appeal is denied.  





______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


